DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2,8,9,18,19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Martin et al. (11032997).  Martin shows a system comprising: a base; one or more perimeter walls attached to the base, wherein the one or more perimeter walls 45 and the base 38 form a tray 37; and one or more removable splash guard walls, wherein the one or more removable splash guard walls are connected to the one or more perimeter walls, and wherein a liquid applied to a portion of the one or more removable splash guard walls is configured to flow down the one or more removable splash guard wall and the one or more perimeter walls and into the tray; wherein an artificial grass mat is contained within the base by the perimeter walls (Figure 17); with respect to claim 8, two or more grass sections are shown in Figure 12; and wherein Fig 1A shows the perimeter walls having a curved section sloping down to the base; and wherein Martin further shows covers 65 affixed to the splash guard walls that are capable of concealing the walls.
Claim(s) 1,2,8,13,14,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Maclaine (6079363).  MacLaine shows a system comprising: a base 10; one or more perimeter walls attached to the base, wherein the one or more perimeter walls and the base form a tray (Fig. 2); and one or more removable splash guard walls 50, wherein the one or more removable splash guard walls are connected to the one or more perimeter walls, and wherein a liquid applied to a portion of the one or more removable splash guard walls is configured to flow down the one or more removable splash guard wall and the one or more perimeter walls and into the tray; wherein tow or more artificial grass mats 16 are contained within the base by the perimeter walls (Fig. 2); and a fire hydrant disposed within the tray; and wherein the splash guard wall may have ornamental elements to enhance the appearance (col.3, Lines 15-25). 
Claim(s) 1,2,13,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bell et al. (2008/0251026).  Bell shows a system comprising: a base 11; one or more perimeter walls attached to the base, wherein the one or more perimeter walls 12 and the base form a tray 37; and one or more removable splash guard walls 13, wherein the one or more removable splash guard walls are connected to the one or more perimeter walls, and wherein a liquid applied to a portion of the one or more removable splash guard walls is configured to flow down the one or more removable splash guard wall and the one or more perimeter walls and into the tray; wherein an artificial grass mat 14 is contained within the base by the perimeter walls; and a fire hydrant 17 disposed within the tray.
Allowable Subject Matter
Claims 3-7,10-12,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-17 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of pet waste stations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896. The examiner can normally be reached 7am -5:30pmEST Monday- Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644